Citation Nr: 1642324	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  11-04 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD) and asbestosis.


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from December 1955 to November 1957.

This matter came before the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2013 decisions of the Portland, Oregon, Regional Office (RO). In June 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record. In November 2015, the Board remanded the appeal to the RO for additional action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a respiratory disorder is again REMANDED to the AOJ.


FINDING OF FACT

Tinnitus originally manifested during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Board's action in granting the claim of service connection for tinnitus, no further discussion of VA's duty to notify and assist is necessary. 

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An organic disease of the nervous system including tinnitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

The Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present. See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears. The Veteran's records reflect that he served aboard the U.S.S. Lake Champlain and worked in the engine room. Service connection has been established for bilateral hearing loss based upon in-service noise exposure. His naval service duties are consistent with acoustic trauma. 38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence). 

In July 2013, the Veteran was afforded a VA audiological examination. He had complaints of constant low to high pitched noises. He reported initially noticing the symptom after military discharge and that it has worsened over time. He was diagnosed with tinnitus. The examiner opined that the tinnitus was less likely than not related to service as service treatment records were absent for tinnitus and VA treatment records state that the Veteran denied tinnitus in 2008 and 2010 but reported intermittent tinnitus at the time of the examination. The examiner concluded tinnitus was not related to in-service noise exposure.

At his June 2015 Board hearing, the Veteran testified that tinnitus began while he was on active service in 1957. He reported that he was always asked if he had ringing in his ears but his tinnitus is manifest by a buzzing sound so he denied having the ringing. In July 2016, the Veteran was afforded another VA audiological examination. He reiterated that he would notice a buzzing sound in his ears while in-service after working in the ship's engine room. He also reiterated that he previously denied tinnitus because he was always asked about a ringing in his ears and he has a buzzing sound. He was again diagnosed with tinnitus.

The competent evidence as to the etiology of his tinnitus is in conflict. While the July 2013 examination report concluded that the Veteran's tinnitus likely began after service separation, the Veteran has explained that it began during active service. Given the existence of evidence both for and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus arose during active service. Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

In November 2015 remand, the Board directed a VA respiratory examination to determine what respiratory disorder(s) the Veteran had and provide an opinion as to whether any identified respiratory disorder was caused by service and whether bronchiectasis manifested within one year of service separation. 

The examiner diagnosed COPD but did not provide the requested opinions. The examiner's opinion was also inadequate because it stated that the Veteran did not have asbestosis without discussing the prior diagnoses of asbestosis and why his opinion conflicted with the prior diagnoses. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Return the file to the VA examiner who conducted the May 2016 VA examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA pulmonary examination to obtain an opinion as to the nature and etiology of his respiratory disorder. All indicated tests and studies MUST be accomplished and the findings reported in detail. In the May 2016 VA medical opinion, the examiner stated that "[r]epeat specific high-resolution chest CT scanning would be helpful for C&P purposes, but is not clinically indicated since it would not affect treatment options." 

If necessary to respond to the below inquiries, the high-resolution CT scan MUST be performed.

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report MUST specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner MUST address the following:

a. whether the Veteran has asbestosis. If the examiner concludes that the Veteran does not have asbestosis, the examiner MUST expressly address the prior findings of possible asbestosis and of restrictive lung defects.

b.  whether the Veteran's COPD began during active service or is related to any incident of service, including the exposure to asbestos or diesel fumes.

c.  whether bronchiectasis manifested within one year of separation from service.

d.  If the examiner concludes that the Veteran does have asbestosis, whether that disorder began during active service or is related to any incident of service, including to exposure to asbestos or diesel fumes.

The examiner's attention is drawn to the following:

* August 2008 VA primary care provider's diagnosis of COPD. VBMS Entry February 19, 2009, p. 10/50.

* February 2009 VA treatment record stating that a December 2008 pulmonary function test showed that "airway obstruction is confirmed" and that "[a]n additional restrictive lung defect cannot be excluded." VBMS Entry February 19, 2009, p. 3/50.

* March 2009 VA note stating that the Veteran's "recent PFT's indicate moderate obstructive disease, but chest xr and CT were negative for abnormalities." VBMS Entry July 27, 2009, p. 7/8.

* March 2009 chest CT. VBMS Entry July 27, 2009, p.1-3/3.

* March 2009 VA pulmonary treatment record indicating, "does have significant asbestos exposure, so asbestosis on the differential." VBMS Entry November 23, 2009, p. 5/49.

* March 2009 VA examiner's finding that, "Asbestosis is not diagnosed in this veteran at this time due to a lack of any objective evidence of asbestos type disease or asbestosis based on imaging." The examiner made no mention of COPD.

* March 2009 VA examiner's finding that, "there is no known etiology at this time for this veteran's decreased respiratory condition."

* April 2009 lay statement of the Veteran's sister that upon the Veteran's discharge from service, he had shortness of breath and frequent coughing.

* September 2009 VA pulmonology record finding, "based on review of PFTs that do not show obstruction, patient does NOT have COPD," (emphasis in original) and, "no evidence of asbestos exposure on CXR or chest CT from 3/09. VBMS Entry November 23, 2009, p. 31/49.

* September 2009 VA primary care provider's diagnosis of COPD. VBMS Entry November 23, 2009, p. 40/49.

* September 2009 VA treatment record providing findings from chest X-ray. VBMS Entry November 23, 2009, p. 4/49.

* November 2009 chest CT results. VBMS Entry December 4, 2009, p. 1/100.

* December 2009 CardioPulmonary Exercise Test Results stating a Preliminary Computerized Interpretation of "no obstructive lung defect" and "[t]here is a moderate restrictive lung defect." VBMS Entry December 8, 2009, p. 11/11.

* December 2009 determination by VA that due to the Veteran's military occupational specialty (fireman apprentice), he was exposed to asbestos in service. See December 2009 Rating Decision. 

* January 2010 private medical notation written on a prescription pad that, "there is [a] high probability that previous asbestos exposure is directly related to current pulmonary issues," without rationale. VBMS Entry March 5, 2010, p. 2/5.

* March 2010 VA treatment record noting, "is being evaluated by pulmonary consultants, both in VA and outside, with different opinions about possibility of asbestosis (normal high res CT makes asbestosis unlikely)." VBMS Entry May 10, 2010, p. 37/71.

* June 2010 VA examiner's finding that, "it is at least as likely as not that he has some degree of asbestosis." The examiner discussed evidence in support of the finding (history of exposure with a long latent period, evidence of end-inspiratory crackles on exam, reduced lung volumes, and the absence of other causes of diffuse parenchymal disease), as well as against the finding (the lack of typical high resolution CT findings.) The examiner found that the Veteran's CT examination was "limited in quality due to patient motion." The examiner made no mention of COPD.

* August 2010 VA examiner's finding that the Veteran's presentation was not typical of asbestosis, based on prior high-resolution CT findings, pulmonary function tests, the absence of crackles on physical examination, and echocardiogram results. The examiner made no mention of COPD.

* August 2010 VA examiner's finding that it was less likely than not that the Veteran's dyspnea was caused by or a result of in-service asbestos exposure.

* May 2012 VA treatment record diagnosing, "COPD secondary to smoke exposure in military (non smoker)," without rationale. Virtual VA Entry February 4, 2013, p. 119/146.

* June 2015 Board hearing transcript where the Veteran testified about his in-service exposure to diesel smoke and fumes.

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


